Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 5/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,823,888 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments/arguments of dated 8/30/2021 are persuasive to overcome the pending rejections as to the point that the prior art fails to teach or renders obvious to a process of forming a grating structure including the step of depositing a protective material between portions of hardmask, wherein "the protective material having a thickness from planar top surface of the grating material to an upper surface of the protective material, the thickness of the protective material varying along the planar top surface of the grating material such that the thickness of the protective material at least partially inhibits removal of the grating material" and "at least two gratings of the first plurality of gratings have different depths than each other" as the context of claim 1.

The prior art fails to teach or renders obvious to a process of forming a grating structure including the step of "depositing a protective material over a first portion of a grating material" wherein, “the protective material comprising a thickness from a planar top surface of the grating material to an upper surface of the protective material, the thickness of the protective material inhibiting removal of the first portion of the grating material," and "a first plurality of gratings is formed in the first portion and a second plurality of gratings is formed in the second portion, the first plurality of gratings having a first depth that is less than a second depth of the second plurality of gratings," as the context of claim 7.

The prior art fails to teach or renders obvious to a process of forming a grating structure including the step of "depositing a protective material over a first portion and a second portion of a grating material"; "the protective material having comprising: a first thickness from a planar top surface of the first portion to an upper surface of the protective material, the first thickness of the protective material inhibiting removal of the first portion of the grating material"; "a second thickness from the planar top surface of the second portion to the upper surface of the protective material, the second thickness of the protective material inhibiting removal of the second portion of the grating material," and "the first plurality of gratings is formed in the first portion and the second plurality of gratings is formed in the second portion, the first plurality of gratings having a first depth that is less than a second depth of the second plurality of gratings," as the context of claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713